                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                   Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                        ORDER DENYING MOTION FOR
                                                        Plaintiffs,                         SUMMARY JUDGMENT AND
                                   9                                                        GRANTING RENEWED MOTION FOR
                                                  v.                                        CLASS CERTIFICATION
                                  10
                                         MCKESSON CORPORATION, et al.,                      Re: Dkt. Nos. 292, 325
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court are Plaintiffs’ renewed motion for class certification and

                                  14   Defendants McKesson Corporation and McKesson Technologies, Inc. (collectively,

                                  15   “McKesson”)’s motion for summary judgment, briefing for which is complete. See Dkt. Nos. 292

                                  16   (“Class Mot.”), 302 (“Class Opp.”), 308 (“Class Reply”), 325 (“MSJ Mot.”), 326 (“MSJ Opp.”),

                                  17   327 (“MSJ Reply”). After carefully considering the parties’ arguments, the Court DENIES

                                  18   Defendants’ motion for summary judgment and GRANTS Plaintiffs’ renewed motion for class

                                  19   certification.

                                  20     I.    BACKGROUND
                                  21           Plaintiff True Health Chiropractic, Inc. filed this putative class action on May 15, 2013,

                                  22   alleging that Defendant McKesson Corporation sent “unsolicited advertisements” by facsimile

                                  23   (“fax”) in violation of the Telephone Consumer Protection Act (“TCPA”). See Dkt. No. 1.

                                  24   Plaintiff filed a First Amended Complaint on June 20, 2013, Dkt. No. 7, and a Second Amended

                                  25   Complaint (“SAC”) on July 18, 2014, Dkt. No. 90, which added McLaughlin Chiropractic

                                  26   Associates, Inc. (“McLaughlin”) as a Plaintiff and McKesson Technologies, Inc. as a Defendant.

                                  27   The operative complaint similarly alleges that Defendants violated the TCPA by sending

                                  28   “unsolicited advertisements” by fax. SAC ¶¶ 1–2. Plaintiffs contend that they neither invited nor
                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 2 of 28




                                   1   gave permission to Defendants to send the faxes, SAC ¶¶ 14–18, but that even assuming the faxes

                                   2   were sent pursuant to a recipient’s express permission or an “established business relationship,”

                                   3   the required “opt-out notice” was absent, id. ¶¶ 33–34.

                                   4          During heavily contested discovery, Defendants were ordered to identify “each type of act

                                   5   that Defendants believe demonstrates a recipient’s express permission to receive faxes (e.g.

                                   6   completing a software registration), (2) explain[] how that act qualifies as express permission, and

                                   7   (3) identif[y] each recipient allegedly giving that type of permission by name and contact

                                   8   information (including, at a minimum, fax and phone number).” Dkt. No. 178 at 12. In response,

                                   9   Defendants identified three groups of consent defenses that it argued relieved it of TCPA liability

                                  10   and produced three exhibits—Exhibits A, B, and C—corresponding to the consent-defense groups.

                                  11   See Dkt. No. 305-1 Ex. A, at 1–2. Fax recipients identified in Exhibit A purportedly gave consent

                                  12   by (1) providing fax numbers when registering a product purchased from a subdivision of
Northern District of California
 United States District Court




                                  13   McKesson; and (2) entering into software-licensing agreements, or End User License Agreements

                                  14   (“EULA”). Id. Fax recipients identified in Exhibit B purportedly gave consent by (1) checking a

                                  15   box during their software registration “that indicated express permission to be sent faxes as a

                                  16   preferred method of communication to receive promotional information;” (2) completing a written

                                  17   consent form “whereby they further provided their express permission to receive faxes;” or (3)

                                  18   confirming on phone calls “that they would like to continue to receive faxes and/or would like to

                                  19   change their communication method preferences.” Id. at 2. Fax recipients identified in Exhibit C

                                  20   purportedly gave Defendants consent through individual communications and personal

                                  21   relationships. Id.

                                  22          Plaintiffs later moved to certify a single class of all putative class members. Dkt. No. 209.

                                  23   The Court denied certification on the basis that Plaintiffs failed to satisfy Rule 23(b)(3)’s

                                  24   predominance requirement. Dkt. No. 260. Because the Court denied certification for failure to

                                  25   satisfy predominance, its order did not address other requirements for class certification.

                                  26          On appeal, the Ninth Circuit affirmed in part, reversed in part, and remanded. See True

                                  27   Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923 (9th Cir. 2018) (“True Health”). The

                                  28   Ninth Circuit ruled that this Court should have considered the certification of subclasses tracking
                                                                                          2
                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 3 of 28




                                   1   Defendants’ consent-defense groups identified in Exhibits A, B, and C. Id. at 930–31. The Ninth

                                   2   Circuit then (1) held that putative class members only in Exhibit A satisfy Rule 23(b)(3)’s

                                   3   predominance requirement; (2) held that putative class members in Exhibit C do not satisfy Rule

                                   4   23(b)(3)’s predominance requirement; and (3) remanded to this Court to determine whether

                                   5   putative class members in Exhibit B satisfy Rule 23(b)(3)’s predominance requirement. Id. at 933.

                                   6   As to Exhibit B alone, the Ninth Circuit added:

                                   7                  Given the somewhat unclear state of the record, and given that the
                                                      district court has not had an opportunity to address class certification
                                   8                  in light of our intervening decision in Van Patten, we view these and
                                                      other issues related to Exhibit B as best addressed in the first instance
                                   9                  by the district court on remand.
                                  10   Id. (emphasis added); see also Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir.

                                  11   2017). The Ninth Circuit left it to this Court, “in its discretion, to allow supplementation of the

                                  12   record in light of Van Patten and [its] opinion.” Id.
Northern District of California
 United States District Court




                                  13          Following remand, the Court reopened fact discovery for the limited purpose of

                                  14   supplementing the record in light of Van Patten, and only as to putative class members identified

                                  15   in Exhibit B. See Dkt. No. 285; see also Dkt. No. 309 (rejecting Defendants’ attempt to reopen

                                  16   fact discovery wholesale). After supplemental discovery, Plaintiffs submitted a renewed motion

                                  17   for class certification. See Dkt. No. 292. Plaintiffs no longer seek certification of putative class

                                  18   members in Exhibit B; rather, Plaintiffs seek certification limited to the Exhibit A-only Class. Id.

                                  19   at 2. And only Plaintiff McLaughlin now seeks appointment as a class representative. Id. at 3.

                                  20          At the hearing on the renewed motion for class certification, the Court advised the parties

                                  21   that it was inclined to permit narrow summary judgment briefing before ruling on that motion.

                                  22   See Dkt. No. 315. Specifically, the Court expressed interest in resolving whether the provision of

                                  23   fax numbers through the Medisoft product registration and EULA—in other words, Exhibit A

                                  24   consent defenses—constituted prior express invitation or permission to receive the disputed faxes,

                                  25   which is a matter of law that all parties agreed would resolve the case as to the named Plaintiff’s

                                  26   claim. Id. at 7 (“The Court: If providing the number via the EULA or the product registration is

                                  27   consent, the case is over because the individual plaintiff doesn’t have a claim. [Plaintiffs’

                                  28   Counsel]: I would agree with that part.”); see also id. at 12 (“There is also no issue, I think, that
                                                                                          3
                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 4 of 28




                                   1   that’s subject to an up or down decision by me as to whether, as a matter of law, that’s consent.”);

                                   2   True Health, 896 F.3d at 932 (“Consent, or lack thereof, is ascertainable by simply examining the

                                   3   product registrations and the EULAs.”)

                                   4          The Court thereafter permitted summary judgment briefing on the limited issue of

                                   5   “whether voluntarily providing a fax number on product registration and/or agreeing to the

                                   6   [EULA] constitutes express permission.” Dkt. No. 322.

                                   7    II.   MOTION FOR SUMMARY JUDGMENT
                                   8          The Court turns first to Defendants’ motion for summary judgment, which all parties agree

                                   9   would resolve the case and moot any need to consider Plaintiffs’ renewed motion for class

                                  10   certification. See Dkt. No. 315 at 7.

                                  11          A.    Summary Judgment Legal Standard
                                  12          A motion for summary judgment should be granted where there is no genuine issue of
Northern District of California
 United States District Court




                                  13   material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56;

                                  14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The purpose of summary

                                  15   judgment “is to isolate and dispose of factually unsupported claims or defenses.” Celotex v.

                                  16   Catrett, 477 U.S. 317, 323–24 (1986). The moving party has the initial burden of informing the

                                  17   Court of the basis for the motion and identifying those portions of the pleadings, depositions,

                                  18   answers to interrogatories, admissions, or affidavits which demonstrate the absence of a triable

                                  19   issue of material fact. Id. at 323.

                                  20          If the moving party meets its initial burden, the burden shifts to the non-moving party to

                                  21   present facts showing a genuine issue of material fact for trial. Fed. R. Civ. P. 56; Celotex, 477

                                  22   U.S. at 324. The Court must view the evidence in the light most favorable to the nonmovant,

                                  23   drawing all reasonable inferences in its favor. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

                                  24   Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987). Summary judgment is not appropriate if the

                                  25   nonmoving party presents evidence from which a reasonable jury could resolve the disputed issue

                                  26   of material fact in the nonmovant’s favor. Anderson, 477 U.S. at 248. Nonetheless, “[w]here the

                                  27   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

                                  28   there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587
                                                                                         4
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 5 of 28




                                   1   (1986) (internal quotation marks omitted).

                                   2          B.      Discussion
                                   3           As an initial matter, Defendants’ motion relies on extensive material beyond the scope of

                                   4   the summary judgment briefing authorized by the Court. The Court only permitted summary

                                   5   judgment briefing concerning “whether voluntarily providing a fax number on product registration

                                   6   and/or agreeing to the [EULA] constitutes express permission.” Dkt. No. 322. Defendants’

                                   7   motion, however, relies on additional evidence to argue that Plaintiffs consented to receiving faxes

                                   8   in other ways. See, e.g., MSJ Mot. at 8 (arguing McLaughlin consented by providing its fax

                                   9   number when it “acknowledged McKesson’s system requirements for Medisoft,” and that “True

                                  10   Health provided its fax number again when it requested an administrative password for access to

                                  11   Medisoft”).

                                  12           In keeping with the scope of briefing it actually approved, the Court here only considers:
Northern District of California
 United States District Court




                                  13   (1) the provision of fax numbers on the Medisoft product registration form, and (2) users’

                                  14   agreement to the EULA’s terms.

                                  15                 i.   TCPA
                                  16           The TCPA’s express purpose is to protect the privacy “right to seclusion,” meaning the

                                  17   right not to be bothered, or to be left alone. Yahoo! Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

                                  18   913 F.3d 923, 925 (9th Cir. 2019); see also 47 U.S.C. § 227(b)(2)(C) (referring to “the privacy

                                  19   rights [the TCPA] is intended to protect”). In its current form and as construed by courts, the

                                  20   TCPA protects the public from various forms of unwanted communications, including voice calls,

                                  21   text messages, and even the anachronistic fax. 47 U.S.C. § 227(b)(1)(A) (making certain “call[s]”

                                  22   unlawful); Van Patten, 847 F.3d at 1042–43 (explaining that the TCPA’s reference to “calls”

                                  23   encompasses text messages) (quoting In re Rules & Regulations Implementing the Tel. Consumer

                                  24   Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 (July 3, 2003)1; 47 U.S.C. § 227(b)(1)(C) (making

                                  25   certain “facsimile[s]” unlawful).

                                  26           The TCPA’s protections against unwanted calls and faxes are not coextensive. The

                                  27

                                  28
                                       1
                                        Because the TCPA’s protections against unwanted voice calls and text messages derive from the
                                       same provision concerning “calls,” the Court includes both protections when referring to “call(s).”
                                                                                       5
                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 6 of 28




                                   1   TCPA’s fax provisions, for example, prohibit sending certain “unsolicited advertisement[s],”

                                   2   which the statute defines as “any material advertising the commercial availability or quality of any

                                   3   property, goods, or services which is transmitted to any person without that person’s prior express

                                   4   invitation or permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5), (b)(1)(C). This is

                                   5   different from the call provisions, which prohibit “any call” (if other conditions are met). Id.

                                   6   § 227(b)(1)(A).

                                   7          Because the TCPA only protects consumers from unwanted communications, the statute

                                   8   creates a complete affirmative defense for TCPA defendants where a recipient provided “prior

                                   9   express consent” for calls, or “prior express invitation or permission” for faxed advertisements.

                                  10   Id. § 227(b)(1)(A) (referring to “the prior express consent of the called party”); id. § 227(a)(5)

                                  11   (referring to a fax recipient’s provision of “prior express invitation or permission”); Van Patten,

                                  12   947 F.3d at 1044 (“Express consent is not an element of a plaintiff’s prima facie case but is an
Northern District of California
 United States District Court




                                  13   affirmative defense for which the defendant bears the burden of proof.”); True Health, 896 F.3d at

                                  14   931 (holding in the fax context “that ‘prior express invitation or permission’ is an affirmative

                                  15   defense”). And the Ninth Circuit explained in Van Patten that the voluntary provision of one’s

                                  16   number constitutes consent to communications related to the context in which one provides the

                                  17   number. 847 F.3d at 1044–45. There, the plaintiff provided his cell phone number on a gym

                                  18   membership application, which the Court found constituted express consent “to being contacted

                                  19   about some things, such as follow-up questions about his gym membership application” and “text

                                  20   message[] invitation[s] to ‘come back’ and reactivate his gym membership.” Id. at 1046. The

                                  21   Ninth Circuit added that “effective consent is one that relates to the same subject matter as is

                                  22   covered by the challenged calls or text messages.” Id. at 1044–45. Crucially, though, “the

                                  23   transactional context matters in determining the scope of a consumer’s consent to contact.” Id. at

                                  24   1046. The court also cautioned that the plaintiff’s provision of his cell phone number “did not

                                  25   amount to consent to be contacted for all purposes.” Id.

                                  26          As a preliminary matter, Plaintiffs dispute whether the Court can rely on cases analyzing

                                  27   what constitutes “prior express consent,” which renders a call solicited under the TCPA, to assess

                                  28   what constitutes “prior express invitation or permission,” which renders a faxed advertisement
                                                                                         6
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 7 of 28




                                   1   solicited under the TCPA. MSJ Opp. at 9–12. But each of Plaintiffs’ arguments on this point

                                   2   fails. First, Plaintiffs contend that “[t]he FCC has explained that the TCPA ‘uses different

                                   3   language in describing facsimile transmissions and telemarketing calls,’ and ‘FCC rules

                                   4   implementing those provisions treat voice calls and faxes differently.’” Id. at 10 (quoting FCC

                                   5   Amicus Br., Palm Beach Golf Ctr.-Boca, Inc. v. Sarris, No. 13-14013 (11th Cir.), 2014 WL

                                   6   3734105, at *2–5 (July 17, 2014)). Setting aside that an FCC Amicus Brief is not binding on the

                                   7   Court, the circumstance in which that brief was submitted is irrelevant to the present discussion.

                                   8   That case had nothing to do with, and in no way discussed, “prior express consent” or “prior

                                   9   express invitation or permission.” That case instead concerned who can be liable for

                                  10   telemarketing calls and fax transmissions. And the FCC’s brief concerned distinctions between

                                  11   defined TCPA terms. Id. (discussing the terms “initiates,” “seller,” and “telemarketer” versus

                                  12   “sender”). That the TCPA uses different defined language in other instances does not mean that
Northern District of California
 United States District Court




                                  13   the slightly different language in this instance is material.

                                  14           The rest of Plaintiffs’ arguments on this point likewise fall short. For instance, Plaintiffs

                                  15   argue that unlike in the fax context, some sort of “implied” consent might suffice in the call

                                  16   context. MSJ Opp. at 11. But the TCPA’s plain language precludes “implied” consent even in the

                                  17   call context, as it states that consent must be “express.” See 47 U.S.C. § 227(b)(1)(A). And no

                                  18   case cited by Plaintiffs supports this distinction.2 Relatedly, given that no such implied consent

                                  19

                                  20
                                       2
                                         Two of the four cases Plaintiffs cite only explained that the term “consent” generally may
                                       include implied consent, but in no way reached the unfounded conclusion that “express consent”
                                  21   as used in the TCPA could include implied consent. See Physicians Healthsource, Inc. v.
                                       Allscripts Health Sols., Inc., No. 12 C 3233, 2017 WL 2391751, at *4 (N.D. Ill. June 2, 2017)
                                  22   (“From the outset, the defendants speak of both consent and permission, using the terms
                                       interchangeably. But ‘consent’ isn’t an issue; express permission is. The two are very different.
                                  23   Throughout the law, consent may be express or implied. But in this instance, by definition,
                                       ‘permission’ must be ‘expressed.’ There is no avenue for inferring or implying permission or
                                  24   invitation based on circumstances or conduct.”) (internal citations omitted); Career Counseling,
                                       Inc. v. Amsterdam Printing & Litho, Inc., No. 3:15-cv-05061-JMC, 2018 WL 3037106, at *4 n.10
                                  25   (D.S.C. June 19, 2018) (“A party giving prior express invitation or permission is different than a
                                       party giving consent.”). The other two cases use “express invitation or permission” and “express
                                  26   consent” interchangeably. See Physicians Healthsource, Inc. v. A-S Medication Sols. LLC, 324 F.
                                       Supp. 3d 973, 978–79 (N.D. Ill. 2018) (“A-S Medication”) (noting that because “the sender must
                                  27   obtain the prior express invitation or permission from the consumer,” the defendants there could
                                       not “avail themselves of the prior express consent defense”); Gorss Motels, Inc. v. Am. Tex-Chem
                                  28   Corp., 323 F. Supp. 3d 330, 335 (D. Conn. 2018) (analyzing the “prior express invitation or
                                       permission” requirement as a question of whether the plaintiff “provided prior express consent”).
                                                                                          7
                                         Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 8 of 28




                                   1   standard applies in either the call or fax context, Plaintiffs invocation of FCC Rules that would be

                                   2   inconsistent with an implied consent standard is beside the point. See MSJ Opp. at 11–12.

                                   3              ii.   Product Registration
                                   4          Defendants first argue that recipients’ voluntary provision of their fax numbers on

                                   5   Medisoft product registration forms constituted “express permission or invitation to receive the

                                   6   faxes at issue” under the Ninth Circuit’s reasoning in Van Patten. MSJ Mot. at 7–11; MSJ Reply

                                   7   at 14. The Court disagrees.

                                   8          The Medisoft product at issue “provides templates and forms for health care providers to

                                   9   use to submit insurance claims.” See MSJ Mot. at 2. When installing Medisoft, users were

                                  10   prompted to register the software by entering their information in the following interface:

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Dkt. No. 325-1 (“Cheung Decl.”) Ex. D. And Defendants posit that fax recipients’ mere entry of
                                  26   their fax numbers in this generic form constituted express permission or invitation to receive a
                                  27   litany of faxed advertisements, because “[a]ll of the at-issue faxes notified (and offered discounts
                                  28   to) customers about version upgrades or identified compatible products or add-ons to improve the
                                                                                         8
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 9 of 28




                                   1   usability of and update the Medisoft product they had previously purchased.” MSJ Mot. at 9–10.

                                   2   Thus, from Defendants’ perspective, the faxed advertisements fall within Van Patten’s purportedly

                                   3   “broadly” defined “same subject matter” test. Id.

                                   4           Defendants’ reliance on Van Patten proves too much. To start, Defendants focus

                                   5   exclusively on one sentence in Van Patten describing “effective consent” as being “one that relates

                                   6   to the same subject matter as is covered by the challenged calls or text messages.” 847 F.3d at

                                   7   1044–45; MSJ Mot. at 8–12; MSJ Reply at 4, 9, 11, 14. Though relevant, Defendants ignore Van

                                   8   Patten’s principal holding from which that statement flowed: that consent in the TCPA context

                                   9   “depends on the transactional context in which it is given.” 847 F.3d at 1040 (emphasis added);

                                  10   see also id. at 1045–46 (“Instead, the consent must be considered to relate to the type of

                                  11   transaction that evoked it. . . . This supports that a consumer consents to contact for transaction-

                                  12   related communications when the consumer provides his or her phone number to the caller . . . .
Northern District of California
 United States District Court




                                  13   FCC orders and rulings show that the transactional context matters in determining the scope of a

                                  14   consumer’s consent to contact.”) (emphasis added). And although few cases have parsed the outer

                                  15   bounds of Van Patten’s “transactional context” standard, those cases have construed Van Patten

                                  16   narrowly.3

                                  17           Defendants also fail to appreciate that Van Patten concerned calls, rather than faxes. As

                                  18   discussed in greater detail above, the TCPA’s protections against bothersome calls and faxes are

                                  19   different in scope. While the TCPA prohibits “any call” meeting certain requirements, it only

                                  20   prohibits faxed “advertisement[s].” Compare 47 U.S.C. § 227(b)(1)(A), with id. § 227(a)(5),

                                  21   (b)(1)(C). Van Patten thus had no occasion to consider whether the contested communications

                                  22   there constituted an “advertisement.” This is not to say that Van Patten’s general transaction-

                                  23   context test does not apply in the fax context. But given the TCPA’s distinct protections regarding

                                  24

                                  25
                                       3
                                         See Walintukan v. SBE Entm’t Grp., LLC, No. 16-cv-01311-JST, 2018 WL 2357763, at *3 (N.D.
                                       Cal. May 24, 2018) (construing Van Patten narrowly and holding that the provision of a phone
                                  26   number to purchase tickets for one event at a venue was not express consent to receive text
                                       messages about other events at the venue); Trenz v. On-line Adm’rs, Inc., No. CV 15-08356-AB
                                  27   (KSx), 2017 WL 6520533, at *2–3 (C.D. Cal. Sept. 25, 2017) (construing Van Patten narrowly
                                       and holding that the provision of a phone number in connection with having a vehicle serviced
                                  28   was “discrete in nature” and thus was not express consent “to being contacted regarding offers for
                                       future servicing of their vehicles”).
                                                                                        9
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 10 of 28




                                   1   faxes (as opposed to calls), a court must determine in the fax context whether, in view of “the

                                   2   circumstance in which the consumer gave his or her [fax] number,” the consumer’s provision of

                                   3   the fax number constituted consent to receive not just any contact, but advertisements. 847 F.3d at

                                   4   1040.

                                   5           Turning first to the Medisoft registration form, nothing about the circumstances under

                                   6   which a registrant filled out the form establishes that a reasonable consumer would anticipate

                                   7   receiving advertisements. Consumers purchased a product, installed that product, and registered

                                   8   that product through a generic form that nowhere mentions advertisements, or any sort of contact

                                   9   for that matter. To be sure, entry of one’s fax number in the form constitutes “consent to be

                                  10   contacted” to some extent. See id. at 1046. And like in Van Patten, no one disputes here that the

                                  11   scope of consumers’ consent to contact includes “some things, such as follow-up questions about

                                  12   [their registration].” See id. Nor could anyone reasonably dispute that consumers here consented
Northern District of California
 United States District Court




                                  13   to receive ordinary fax messages about that topic in the normal course of business. But faxes in

                                  14   the normal course of business are not advertisements. And the Court finds that advertisements do

                                  15   not fit within the scope of consumers’ contextualized consent, in this circumstance.

                                  16           To reach any other conclusion on this point would lead to absurd results not envisioned by

                                  17   the Ninth Circuit in Van Patten. For example, accepting Defendants’ proposal—that purchasing

                                  18   one product and entering a fax number in a generic registration form constitutes consent to receive

                                  19   advertisements for any product that might in any way “increase the usability” of the purchased

                                  20   product—would mean the scope of consent is effectively limitless. There would always be a way

                                  21   for defendants to argue that an advertised product “increase[s] the usability” of the purchased

                                  22   product. Even the plaintiff in Van Patten who provided his number on a gym membership form

                                  23   could open himself up to advertisements for (1) new workout shoes, (2) at-home, healthy meal-

                                  24   delivery services, (3) sleep-assist devices, or (4) a personal bicycle, all of which might “increase

                                  25   the usability” of the consumer’s gym membership. Nothing in the TCPA or Van Patten

                                  26   demonstrates that Congress or the Ninth Circuit ever intended this result.

                                  27           The Court also finds it telling that Defendants, in distinguishing some of Plaintiffs’

                                  28   authorities cited for a different point, argue that “unlike the faxes here, the faxes in A-S Medication
                                                                                         10
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 11 of 28




                                   1   . . . were clearly unrelated to the original purpose for which the plaintiff provided the fax number.”

                                   2   MSJ Reply at 8 n.5. But A-S Medication involved facts quite analogous to those here. In A-S

                                   3   Medication, the defendant argued that customers gave express permission to receive faxes by

                                   4   entering their fax numbers into a customer relationship management software program called

                                   5   Salesforce. 324 F. Supp. 3d at 980. The Salesforce software served as an interface between the

                                   6   customer and company on all aspects of their relationship. Id. at 975. And the court there held

                                   7   that customers’ provision of fax numbers in their Salesforce accounts did not amount to express

                                   8   permission to receive faxed advertisements. Id. at 975.

                                   9          Much like here, the A-S Medication defendants stressed that the advertised software was

                                  10   simply “a newer version of an existing” product and that the fax was targeted to existing

                                  11   customers “to get them to upgrade” from one software to a newer software. See Defendants’

                                  12   Response in Opposition to Plaintiff’s Motion for Summary Judgment at 6, Physicians
Northern District of California
 United States District Court




                                  13   Healthsource, Inc. v. A-S Medication Sols. LLC, No. 1:12-cv-05105 (N.D. Ill. 2018), ECF No.

                                  14   282. While the plaintiff did not refute this characterization, the court was unpersuaded by

                                  15   defendants’ logic:

                                  16                  The simple fact of adding a fax number into Salesforce does not show
                                                      or even permit a reasonable inference that the customer agreed to
                                  17                  receive faxed ads. The customer may have simply been filling in all
                                                      of the blanks or may have intended only to receive ordinary fax
                                  18                  messages in the course of business, as opposed to advertisements.
                                  19   A-S Medication, 324 F. Supp. 3d at 980; see also Plaintiff’s Reply in Support of Motion for

                                  20   Summary Judgment, Physicians Healthsource, Inc. v. A-S Medication Sols. LLC, No. 1:12-cv-

                                  21   05105 (N.D. Ill. 2018), ECF No. 294 (plaintiff’s reply brief, which did not refute defendants’

                                  22   characterization of the faxes).

                                  23          McKesson’s claim that the faxes in A-S Medication—which targeted existing customers, to

                                  24   persuade them to upgrade existing software—“were clearly unrelated” to those customers’

                                  25   provision of fax numbers in other aspects of the consumer-company relationship is equally

                                  26   applicable to the case at hand. If anything, provision of one’s fax number in a general Salesforce

                                  27   account ought to constitute broader consent then provision of one’s fax number in registering a

                                  28   specific product. And it is even more true here that “customer[s] may have simply been filling in
                                                                                        11
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 12 of 28




                                   1   all of the blanks.” See A-S Medication, 324 F. Supp. 3d at 980.

                                   2             iii.    EULA
                                   3          In addition to relying on consumers’ provision of their fax numbers in the Medisoft

                                   4   product registration form as evidence of prior express invitation or permission, Defendants also

                                   5   rely on consumers’ agreement to the Medisoft EULA. Defendants argue that by agreeing to the

                                   6   EULA, consumers “gave permission to McKesson to collect their Medisoft usage information

                                   7   (including information provided at registration), and use it to offer them other features and

                                   8   services.” MSJ Mot. at 1.

                                   9          The EULA begins with the following disclaimer:

                                  10                    NOTICE: BEFORE PROCEEDING, PLEASE READ THE
                                                        FOLLOWING LEGAL AGREEMENT WHICH CONTAINS
                                  11                    RIGHTS AND RESTRICTIONS ASSOCIATED WITH YOUR USE
                                                        OF   THE    MCKESSON     SOFTWARE      AND    ANY
                                  12                    DOCUMENTATION PROVIDED TO YOU BY MCKESSON
Northern District of California
 United States District Court




                                                        INFORMATION SOLUTIONS, LLC OR ITS AFFILIATES.
                                  13

                                  14   Cheung Decl. Ex. A-1 (“EULA”), at RS-TRUEHEALTH000438. It goes on to state:

                                  15                    AS FURTHER DESCRIBED BELOW, USE OF THE SOFTWARE
                                                        ALSO OPERATES AS YOUR CONSENT TO THE
                                  16                    TRANSMISSION, FROM TIME TO TIME, OF CERTAIN
                                                        COMPUTER AND SOFTWARE USAGE INFORMATION TO
                                  17                    MCKESSON.
                                  18   Id. Later, in the “General Terms” section, the EULA provides:

                                  19                    2.1.2 Software Usage Information. During registration or activation
                                                        of software, and then on a regular basis, the Software will send
                                  20                    information about the Software and Your use of the Software, to
                                                        McKesson (“Usage Information”). This Usage Information helps
                                  21                    prevent the unlicensed or prohibited use of the Software and also
                                                        assists McKesson in offering End User other features and services.
                                  22                    Usage Information sent by the Software may include the following:
                                                        Customer # / serial number; software name; software version; date
                                  23                    data was collected; total number of appointments in database; total
                                                        number of visits in database; total number of transactions in database;
                                  24                    for each item in doctor list: number of appointments in last n days,
                                                        number of visits in last n days, number of charges in last n days; for
                                  25                    each clearinghouse in the system: number of claims submitted in last
                                                        n days, number of eligibility queries submitted in last n days. Usage
                                  26                    Information transmitted shall not include any individually identifiable
                                                        information or any protected health information. End User may opt
                                  27                    out of the collection of Usage information by sending notice to
                                                        McKesson in accordance with Section 2.7 to the attention of the
                                  28                    General Manager, Physician Practice Solutions. The notice must
                                                                                          12
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 13 of 28



                                                      include the Software serial number.
                                   1

                                   2   Id. at RS-TRUEHEALTH000442 (italicized emphasis added).

                                   3          Defendants argue that these provisions collectively informed users “that—unless they

                                   4   opted out—McKesson would utilize information about their software usage to offer them features

                                   5   and services.” MSJ Mot. at 12. Defendants in particular stress that Section 2.1.2 notes that

                                   6   McKesson will collect usage information to “assist McKesson in offering End User other features

                                   7   and services.” Id. (quoting EULA at RS-TRUEHEALTH000442).

                                   8          Defendants’ EULA argument fails for several reasons. To the extent the Court has already

                                   9   held that the transactional context of consumers’ provision of their fax number in the Medisoft

                                  10   product registration form does not constitute express invitation or permission to receive faxed

                                  11   advertisements, nothing about the EULA transforms the overall transactional context in any

                                  12   meaningful way so as to warrant a different result. Reviewing the EULA as a whole, the Court
Northern District of California
 United States District Court




                                  13   finds that a reasonable user would only understand that assenting to its terms meant consenting to

                                  14   the transmission of usage information from the consumer to McKesson, not that McKesson would

                                  15   send the user faxed advertisements. The EULA does not once use the words “fax,” “facsimile,” or

                                  16   “advertisement.” Instead, the EULA repeatedly refers to the unidirectional transfer of information

                                  17   to McKesson. See EULA at RS-TRUEHEALTH000438 (noting that use of the software operates

                                  18   as consent to the transmission of information of the user “TO MCKESSON”), 442 (providing that

                                  19   “the Software will send information about the Software and Your use of the Software, to

                                  20   McKesson”).

                                  21          Defendants’ efforts to shoehorn a user’s fax number provided during product registration

                                  22   into the EULA’s definition of “usage information” is also inconsistent with the EULA’s plain

                                  23   language. See MSJ Mot. at 1 (contending that usage information “include[es] information

                                  24   provided at registration,” such as the user’s fax number). “Usage information” is a defined term in

                                  25   the EULA. And the EULA lists what constitutes “usage information,” nowhere mentioning fax

                                  26   numbers. See EULA at RS-TRUEHEALTH000442 (“Usage Information sent by the Software

                                  27   may include the following: Customer # / serial number; software name; software version; date

                                  28   data was collected; total number of appointments in database; total number of visits in database;
                                                                                       13
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 14 of 28




                                   1   total number of transactions in database; for each item in doctor list: number of appointments in

                                   2   last n days, number of visits in last n days, number of charges in last n days; for each

                                   3   clearinghouse in the system: number of claims submitted in last n days, number of eligibility

                                   4   queries submitted in last n days.”).

                                   5          Finally, Defendants’ principal authority in support of its EULA argument, Fober, is

                                   6   inapposite. The plaintiff there provided her phone number on a general health insurance

                                   7   enrollment form, which included the following broad terms:

                                   8                  THE USE AND DISCLOSURE OF PROTECTED HEALTH
                                                      INFORMATION: I acknowledge and understand that health care
                                   9                  providers may disclose health information about me . . . to Health Net
                                                      Entities . . . Health Net Entities . . . may disclose this information for
                                  10                  purposes of treatment, payment and health plan operations, including
                                                      but not limited to, utilization management, quality improvement,
                                  11                  disease or case management programs.
                                  12   886 F.3d at 791. Plaintiff thereafter attended doctor appointments and received follow-up “quality
Northern District of California
 United States District Court




                                  13   assurance survey calls.” Id. at 792. The Ninth Circuit affirmed summary judgment in defendants’

                                  14   favor, explaining that the form’s plain terms show that the plaintiff consented to telephone calls

                                  15   “for purposes of . . . quality improvement,” which is “exactly what happened.” Id. at 793. And

                                  16   critical to the Ninth Circuit’s finding was that “the text in the Enrollment Form swe[pt] broadly.”

                                  17   Id.

                                  18          There is no such sweeping text in the EULA. And unlike the disclosure in Fober, the

                                  19   EULA nowhere reveals that Defendants intended to “use” and “disclose” information for purposes

                                  20   of sending faxed advertisements. A generic (and somewhat cryptic) disclosure that certain

                                  21   information may “assist” McKesson in “offering . . . features and services” simply does not

                                  22   establish the required “prior express invitation or permission” to send faxed advertisements. See

                                  23   EULA at RS-TRUEHEALTH000442. No reasonable customer would read that language and

                                  24   understand it to mean that agreeing to the EULA meant he or she would receive faxed

                                  25   advertisements.

                                  26          At the hearing on the summary judgment motion, Defendants argued that a recent decision

                                  27   from the Eleventh Circuit—Gorss Motels, Inc. v. Safemark Sys., LP, Nos. 18-12511, 18-15232,

                                  28   2019 WL 3384191 (11th Cir. July 26, 2019) (“Gorss”)—is factually and legally indistinguishable
                                                                                         14
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 15 of 28




                                   1   from the present case. As an initial matter, an out-of-circuit case obviously is not binding on this

                                   2   Court. More important, Gorss if anything illustrates why Defendants’ EULA argument fails.

                                   3   There, the plaintiffs “clearly and unmistakably” gave “permission for [Defendant] to send them

                                   4   faxed advertisements” by providing their fax number and agreeing that Defendant “may offer

                                   5   optional assistance to [them] with purchasing items used at or in” plaintiffs’ franchise hotels.

                                   6   2019 WL 3384191, at *4–5. As the Eleventh Circuit explained, “[a] reasonable consumer would

                                   7   understand that assistance with purchasing items entails receiving information about buying

                                   8   products,” which is precisely the point of an advertisement. Id. at *5. Here, on the other hand,

                                   9   consumers agreeing to the EULA only “clearly and unmistakably” gave permission for Defendant

                                  10   to collect certain “usage information.”4

                                  11           C.   Summary Judgment Conclusion
                                  12           The Court finds that Defendants have not carried their burden to show that Plaintiffs gave
Northern District of California
 United States District Court




                                  13   “prior express invitation or permission” for faxed advertisements either through the provision of

                                  14   their fax numbers in the Medisoft product registration form or by agreeing to the Medisoft EULA.

                                  15   III.    RENEWED MOTION FOR CLASS CERTIFICATION
                                  16           The Court turns next to Plaintiffs’ renewed motion for class certification.

                                  17           A.   Class Certification Legal Standard
                                  18           Plaintiffs bear the burden of showing by a preponderance of the evidence that class

                                  19   certification is appropriate under Federal Rule of Civil Procedure (“Rule”) 23. See Wal-Mart

                                  20   Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011). First, the Plaintiffs must establish that each of

                                  21   the four requirements of Rule 23(a) are met: numerosity, commonality, typicality, and adequacy of

                                  22   representation. Id. at 349. Where the plaintiffs “succeed[] in establishing all four of the 23(a)

                                  23   elements, [they] must then satisfy one of the three requirements of Rule 23(b).” Civil Rights Educ.

                                  24

                                  25   4
                                         Although the Eleventh Circuit did not apply Van Patten’s transaction-context test, Gorss’s
                                  26   transactional context is nothing like the case at hand. In Gorss, the relevant permission to receive
                                       faxed advertisements fell within a franchise agreement that separately required plaintiffs to
                                  27   “purchase or obtain certain items only from” approved suppliers, such as the defendant. 2019 WL
                                       3384191 at *1. In that context, logic dictates that “assistance with purchasing items” from
                                  28   approved suppliers would require either the franchisor or a supplier to advertise such approved
                                       items.
                                                                                          15
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 16 of 28




                                   1   & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093, 1103 (9th Cir. 2017).

                                   2          Rule 23(b)(3) requires a finding “that the questions of law or fact common to class

                                   3   members predominate over any questions affecting only individual members, and that a class

                                   4   action is superior to other available methods for fairly and efficiently adjudicating the

                                   5   controversy.” To determine whether a putative class action satisfies the requirements of Rule

                                   6   23(b)(3), courts consider:

                                   7                  (A) the class members’ interests in individually controlling the
                                                      prosecution or defense of separate actions;
                                   8
                                                      (B) the extent and nature of any litigation concerning the controversy
                                   9                  already begun by or against class members;
                                  10                  (C) the desirability or undesirability of concentrating the litigation of
                                                      the claims in the particular forum; and
                                  11
                                                      (D) the likely difficulties in managing a class action.
                                  12
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 23(b)(3)(A)–(D).

                                  14          While a court’s “class-certification analysis must be rigorous and may entail some overlap

                                  15   with the merits of the plaintiff’s underlying claim, Rule 23 grants courts no license to engage in

                                  16   free-ranging merits inquiries at the certification stage.” Amgen Inc. v. Conn. Ret. Plans & Tr.

                                  17   Funds, 568 U.S. 455, 465–66 (2013) (internal citations and quotation marks omitted). “Merits

                                  18   questions may be considered to the extent—but only to the extent—that they are relevant to

                                  19   determining whether the Rule 23 prerequisites for class certification are satisfied.” Id. at 466

                                  20   (citation omitted). A trial court’s “broad discretion to certify a class . . . must be exercised within

                                  21   the framework of Rule 23.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir.

                                  22   2001), reh’g denied, 273 F.3d 1266 (9th Cir. 2001) (citation omitted).

                                  23          B.    Discussion
                                  24          Plaintiffs’ renewed motion seeks to certify the following class:

                                  25                  All persons or entities who received faxes from “McKesson” from
                                                      September 2, 2009, to May 11, 2010, offering “Medisoft,” “Lytec,”
                                  26                  “Practice Partner,” or “Revenue Management Advanced” software or
                                                      “BillFlash Patient Statement Service,” where the faxes do not inform
                                  27                  the recipient of the right to “opt out” of future faxes, and whose fax
                                                      numbers are listed in Exhibit A to McKesson’s Supplemental
                                  28                  Response to Interrogatory Regarding Prior Express Invitation or
                                                                                          16
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 17 of 28



                                                        Permission, but not in Exhibit B or Exhibit C to McKesson’s
                                   1                    Response to Interrogatory Regarding Prior Express Invitation or
                                                        Permission.
                                   2

                                   3   See Class Mot. at 1.

                                   4           Defendants contend that certification is inappropriate because neither Rule 23(a) nor Rule

                                   5   23(b)’s requirements are met. Defendants further assert broad challenges to McLaughlin’s ability

                                   6   to advance class claims. This order first addresses the overarching alleged defects before turning

                                   7   to Rule 23(a) and Rule 23(b)’s requirements.

                                   8               i.    Standing
                                   9           Defendants first argue that McLaughlin lacks standing to pursue claims based on faxes it

                                  10   did not receive. Class Opp. at 18–19. In their view, a TCPA plaintiff “must have received the

                                  11   challenged text or fax to have standing to bring a claim based on that communication.” Id. at 19.

                                  12   But Defendants misunderstand the relationship between Article III’s standing requirement and
Northern District of California
 United States District Court




                                  13   class certification. As the Ninth Circuit has explained more than once recently, “once the named

                                  14   plaintiff demonstrates her individual standing to bring a claim, the standing inquiry is concluded,

                                  15   and the court proceeds to consider whether the Rule 23(a) prerequisites for class certification have

                                  16   been met.” See Kirola v. City & Cty. of S.F., 860 F.3d 1164, 1176 (9th Cir. 2017) (quoting

                                  17   Melendres v. Arpaio, 784 F.3d 1254, 1262 (9th Cir. 2015)). This means that “any issues regarding

                                  18   the relationship between the class representative and the passive class members—such as

                                  19   dissimilarity in injuries suffered—are relevant only to class certification, not to standing.”

                                  20   Melendres, 784 F.3d at 1262 (quoting 1 William B. Rubenstein, Newberg on Class Actions § 2:6

                                  21   (5th ed.) (2018)).

                                  22           It is undisputed that McLaughlin has standing to advance TCPA claims for faxes received

                                  23   from Defendants. Under Ninth Circuit law, Defendants’ objections regarding dissimilarities

                                  24   between McLaughlin and absent class members must thus be resolved under the class certification

                                  25   framework.5 See id. Accordingly, the Court rejects Defendants’ challenge to McLaughlin’s

                                  26
                                  27
                                       5
                                         For this reason, Defendants’ following arguments miss the point: (1) “plaintiffs cannot establish
                                       standing by bootstrapping their claims to the claims of absent class members”; (2) “a class
                                  28   representative cannot assert class claims based on alleged injuries to absent class members”; and
                                       (3) class representatives “must have been personally injured.” Class Opp. at 18–19. McLaughlin
                                                                                        17
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 18 of 28




                                   1   standing.

                                   2               ii.   Scope of the Class Claims
                                   3          Defendants next contend that the Supreme Court’s recent decision in China Agritech, Inc.

                                   4   v. Resh, 138 S. Ct. 1800 (2018), precludes McLaughlin from serving as a class representative for

                                   5   faxes sent more than four years before McLaughlin intervened in the action. Class Opp. at 16–18.

                                   6          In China Agritech, the Supreme Court examined the scope of American Pipe tolling, which

                                   7   suspends “the applicable statute of limitations as to all asserted members of the class who would

                                   8   have been parties had the suit been permitted to continue as a class action.” See Am. Pipe &

                                   9   Const. Co. v. Utah, 414 U.S. 538, 554 (1974). As the China Agritech Court explained, American

                                  10   Pipe and its progeny stand for the principle that where a court denies class action status, members

                                  11   of the failed class may either intervene in the pending action to advance individual claims or bring

                                  12   a separate individual suit. China Agritech, 138 S. Ct. at 1804. Before China Agritech, however,
Northern District of California
 United States District Court




                                  13   Courts of Appeals were split “over whether otherwise-untimely successive class claims may be

                                  14   salvaged by American Pipe tolling.” Id. at 1805 (underlined emphasis added). And China

                                  15   Agritech held that American Pipe tolling does not permit successive class claims. Id. at 1811.

                                  16   But—contrary to Defendants’ suggestion—China Agritech said nothing about the question

                                  17   presented here: whether a plaintiff who intervenes before a class certification decision may serve

                                  18   as a class representative for otherwise-untimely class claims based on the time of intervention.

                                  19          The Court need not consider whether American Pipe tolling answers this question,

                                  20   however, because binding Ninth Circuit authority provides that the amendment adding

                                  21   McLaughlin as a party plaintiff related back to the original pleading under Rule 15. “An

                                  22   amendment adding a party plaintiff [under Rule 15(c)] relates back to the date of the original

                                  23   pleading only when: (1) the original complaint gave the defendant adequate notice of the claims of

                                  24   the newly proposed plaintiff; (2) the relation back does not unfairly prejudice the defendant; and

                                  25   (3) there is an identity of interests between the original and newly proposed plaintiff.” In re

                                  26   Syntex Corp. Sec. Litig., 95 F.3d 922, 935–36 (9th Cir. 1996). “In deciding whether an

                                  27

                                  28   need not bootstrap any claim to have standing because it has its own claims, McLaughlin’s claims
                                       do not rest on injuries to absent class members, and McLaughlin alleges personal injury.
                                                                                        18
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 19 of 28




                                   1   amendment relates back to the original claim, notice to the opposing party of the existence and

                                   2   involvement of the new plaintiff is the critical element.” Avila v. INS, 731 F.2d 616, 620 (9th Cir.

                                   3   1984). Whether the defendant had adequate notice of the newly proposed plaintiff’s claims often

                                   4   turns on “whether the original complaint clearly stated that the plaintiff sought to represent

                                   5   others.” Allen v. Similasan Corp., 96 F. Supp. 3d 1063, 1069 (S.D. Cal. 2015) (citations omitted).

                                   6          The Court first finds that the original complaint gave Defendants adequate notice of

                                   7   McLaughlin’s claims because the original complaint sought to pursue class claims. Although

                                   8   courts have found that an individual complaint may not provide adequate notice that the plaintiff

                                   9   seeks claims on behalf of a class, see, e.g., Corns v. Laborers Int’l Union of N. Am., No. 09-cv-

                                  10   4403 YGR, 2014 WL 1319363, at *5 (N.D. Cal. Mar. 31, 2014), courts uniformly find that a class

                                  11   action complaint provides defendants adequate notice of other class members’ claims, see, e.g.,

                                  12   Lith v. Iheartmedia + Entm’t, No. 1:16-cv-066-LJO-SKO, 2016 WL 4000356, at *6 (E.D. Cal.
Northern District of California
 United States District Court




                                  13   July 25, 2016). And here, the original complaint unequivocally sought to bring a class action. See

                                  14   Dkt. No. 1-1 (commencing this action with a “Class Action Complaint”).

                                  15          The Court further finds an identity of interests between the original Plaintiff and

                                  16   McLaughlin. For there to be the required identity of interests the original Plaintiff and

                                  17   McLaughlin must be “similarly situated.” Immigrant Assistance Project of L.A. Cty. Fed’n of

                                  18   Labor (AFL-CIO) v. INS, 306 F.3d 842, 858 (9th Cir. 2002). Plaintiffs are “similarly situated”

                                  19   when “[t]he circumstances giving rise to the[ir] claims remain[ ] the same [under the amended

                                  20   complaint] as under the original complaint. Raynor Bros. v. Am. Cyanimid Co., 695 F.2d 383, 384

                                  21   (9th Cir. 1982). Here, the same alleged TCPA violations give rise to the class claims asserted in

                                  22   both the original and operative complaints. Compare, e.g., Dkt. No. 1-1 at 2 (“This case

                                  23   challenges Defendants’ practice of sending unsolicited facsimiles.”), with SAC at 2 (“This case

                                  24   challenges Defendants’ practice of sending unsolicited facsimiles.”). And because the Court finds

                                  25   an identity of interests between the original Plaintiff and McLaughlin, the relation back of

                                  26   McLaughlin’s claims will not prejudice Defendants. See Immigrant Assistance, 305 F.3d at 858

                                  27   (“The addition of new plaintiffs who are similarly situated to the original plaintiffs therefore did

                                  28   not cause the INS any prejudice in the present case.”).
                                                                                         19
                                            Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 20 of 28




                                   1            Because the Court finds McLaughlin’s claims as alleged in the operative complaint relate

                                   2   back to the original complaint, McLaughlin is not precluded from serving as a class representative

                                   3   for faxes sent more than four years before McLaughlin intervened in the action.

                                   4               iii.   Rule 23(a)
                                   5                      a. Numerosity
                                   6            “[C]ourts have routinely found the numerosity requirement satisfied when the class

                                   7   comprises 40 or more members.” Villalpando v. Exel Direct Inc., 303 F.R.D. 588, 605–06 (N.D.

                                   8   Cal. 2014) (citation omitted). Plaintiffs contend—and Defendants do not dispute—that because

                                   9   “there are thousands of class members,” the numerosity requirement is “easily met.” Class Mot. at

                                  10   12. The Court agrees and finds that numerosity is satisfied here because joinder of the estimated

                                  11   thousands of class members would be impracticable.

                                  12                      b. Commonality
Northern District of California
 United States District Court




                                  13            Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” A

                                  14   contention is sufficiently common where “it is capable of classwide resolution—which means that

                                  15   determination of its truth or falsity will resolve an issue that is central to the validity of each one of

                                  16   the claims in one stroke.” Dukes, 564 U.S at 350. Commonality exists where “the circumstances

                                  17   of each particular class member vary but retain a common core of factual or legal issues with the

                                  18   rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79 (9th Cir. 2008). “What matters to

                                  19   class certification . . . is not the raising of common ‘questions’―even in droves—but rather the

                                  20   capacity of a classwide proceeding to generate common answers apt to drive the resolution of the

                                  21   litigation.” Dukes, 564 U.S at 350. Even a single common question is sufficient to meet this

                                  22   requirement. Id. at 359.

                                  23            Plaintiffs contend—and Defendants do not dispute—that there are multiple questions of

                                  24   law or fact that are common to the proposed class. Class Mot. at 12–13. The Court agrees and

                                  25   finds that commonality is satisfied.

                                  26   //

                                  27   //

                                  28   //
                                                                                          20
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 21 of 28




                                   1                    c. Typicality

                                   2          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                   3   of the claims or defenses of the class.” “The test of typicality is whether other members have the

                                   4   same or similar injury, whether the action is based on conduct which is not unique to the named

                                   5   plaintiffs, and whether other class members have been injured by the same course of conduct.”

                                   6   Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992) (internal quotation marks

                                   7   omitted). Under the “permissive standards” of Rule 23(a)(3), the claims need only be “reasonably

                                   8   co-extensive with those of absent class members,” rather than “substantially identical.” Hanlon v.

                                   9   Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). In other words, typicality is “satisfied when

                                  10   each class member’s claim arises from the same course of events, and each class member makes

                                  11   similar legal arguments to prove the defendant’s liability.” Rodriguez v. Hayes, 591 F.3d 1105,

                                  12   1124 (9th Cir. 2010) (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13          Plaintiffs argue that McLaughlin’s claims are typical of an Exhibit A-only Class because,

                                  14   although McLaughlin did not receive every one of the faxes at issue here, it “received 12 of the 34

                                  15   fax templates . . . . [and] received these faxes as part of the same course of conduct as the rest of

                                  16   the Exhibit A-only Class.” Class Mot. at 13–14. Plaintiffs add that McLaughlin’s “claims are

                                  17   ‘reasonably co-extensive’ with the entire Exhibit A-only Class,” which is all that Rule 23(a)(3)

                                  18   requires. Id.

                                  19          Defendants counter that McLaughlin’s claims are not typical of Exhibit-A only Class

                                  20   members for two reasons: (1) McLaughlin is subject to additional, unique defenses, and (2)

                                  21   McLaughlin’s claims are atypical as to faxes it did not receive. Class Opp. at 13–16. The Court

                                  22   finds neither argument persuasive.

                                  23                        1. Additional Defenses
                                  24          Defendants argue that McLaughlin’s claims are not typical of Exhibit-A only Class

                                  25   members because McLaughlin is subject to additional defenses. Class Opp. at 13–14.

                                  26   Specifically, Defendants argue that a McLaughlin employee “repeatedly and affirmatively

                                  27   provided McLaughlin’s fax number to McKesson, communicated with McKesson via fax, and

                                  28   discussed the software at issue in the faxes during phone calls with Medisoft representatives.” Id.
                                                                                         21
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 22 of 28




                                   1   at 14. In other words, Defendants now argue that McLaughlin is not typical of the Exhibit A-only

                                   2   Class because McLaughlin is not an Exhibit A-only Class member, even though Defendants only

                                   3   listed McLaughlin on Exhibit A.

                                   4          If Defendants believed McLaughlin was subject to defenses not applicable to Exhibit A-

                                   5   only Class members, then they should have included McLaughlin on either Exhibit B or Exhibit C.

                                   6   But they did not. And the Court finds unjustifiable Defendants’ failure to do so. In fact,

                                   7   Defendants’ only evidence of atypical consent cited in opposition to Plaintiffs’ renewed motion

                                   8   for class certification is that a McLaughlin employee included a fax number on a “software

                                   9   registration form” and a “Technical Support Agreement.” Class Opp. at 12 (citing Cheung Decl.

                                  10   Ex. F, Ex. G at 14). Both of those documents, however, are stamped to reflect that they were

                                  11   introduced at a February 24, 2015 deposition. See Dkt. No. 305-1 Ex. F, Ex. G. Defendants were

                                  12   thus fully aware of these documents when they produced the consent-defense Exhibit lists, which
Northern District of California
 United States District Court




                                  13   were provided to Plaintiffs on June 5, 2015. See Dkt. No. 305-1 Ex. A. For whatever reason, at

                                  14   that time, Defendants did not believe that this information warranted including McLaughlin on

                                  15   either the Exhibit B or Exhibit C consent-defense lists. The Court will not permit Defendants to

                                  16   change their mind now, nearly six years into this litigation and after the case has been to the Ninth

                                  17   Circuit and back.

                                  18                        2. McLaughlin Did Not Receive All of the Faxes
                                  19          Defendants argue that McLaughlin’s claims are atypical of claims based on faxes

                                  20   McLaughlin did not receive because “the evidence demonstrates that the circumstances around

                                  21   each fax campaign varied,” as “faxes were sent on a variety of dates and times, regarding different

                                  22   products, and many different people at McKesson decided who would receive the different faxes.”

                                  23   Id. at 14–15 (citations omitted). McKesson asks too much of the typicality requirement. A class

                                  24   representative’s claims need only be “reasonably co-extensive with those of absent class

                                  25   members.” See Hanlon, 150 F.3d at 1020. They need not be “substantially identical,” and they

                                  26   certainly need not be perfectly identical, as Defendants’ position suggests. See id.; see also Ellis v.

                                  27   Costco Wholesale Corp., 657 F.3d 970, 985 n.9 (9th Cir. 2011) (“Differing factual scenarios

                                  28   resulting in a claim of the same nature as other class members does not defeat typicality.”); Bee,
                                                                                         22
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 23 of 28




                                   1   Denning, Inc. v. Capital All. Grp., 310 F.R.D. 614, 626 (S.D. Cal. 2015) (“Plaintiff Bee’s claims

                                   2   are typical of the junk fax class because she alleges that Defendants sent the same or similar

                                   3   unsolicited fax advertisements to putative class members.”). More important, however, the Court

                                   4   sees nothing—and Defendants point to nothing—in these purported variations that is at all

                                   5   relevant to the claims themselves.

                                   6          The Court is aware of one out-of-circuit case that declined to certify a putative TCPA class

                                   7   to include faxes unreceived by the class representative. See Brodksy v. HumanaDental Ins. Co.,

                                   8   No. 1:10-cv-03233, 2016 WL 5476233, at *7–8 (N.D. Ill. Sept. 29, 2016). But there, the

                                   9   unreceived faxes were so unlike the faxes received by the class representative that “most of these

                                  10   other faxes were not even the subject of discovery in [the] (long-running) litigation.” Id. at *7.

                                  11   That is very unlike the present case, where the faxes related to Exhibit A-only Class members

                                  12   have been well known to both sides for years, and where an appellate court has already ruled that
Northern District of California
 United States District Court




                                  13   there is little variation within the class’s claims. See True Health, 896 F.3d at 932.

                                  14          For these reasons, the Court finds that McLaughlin’s claims are sufficiently typical of

                                  15   claims based on faxes McLaughlin did not receive.

                                  16                    d. Adequacy of Representation
                                  17          Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent

                                  18   the interests of the class.” The Court must address two legal questions: (1) whether the named

                                  19   plaintiffs and their counsel have any conflicts of interest with other putative class members, and

                                  20   (2) whether the named plaintiffs and their counsel will prosecute the action vigorously on behalf

                                  21   of the proposed class. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000).

                                  22   This inquiry “tend[s] to merge” with the commonality and typicality criteria. Gen. Tel. Co. of Sw.

                                  23   v. Falcon, 457 U.S. 147, 158 n.13 (1982). In part, these requirements determine whether “the

                                  24   named plaintiff’s claim and the class claims are so interrelated that the interests of the class

                                  25   members will be fairly and adequately protected in their absence.” Id.

                                  26          Defendants do not challenge the adequacy of proposed class counsel. Defendants

                                  27   challenge, however, the adequacy of McLaughlin as a class representative. Class Opp. at 11–13.

                                  28   Defendants in particular argue that McLaughlin is inadequate because it is not a member of the
                                                                                         23
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 24 of 28




                                   1   putative class, given that it consented to receive promotional faxes in ways other than “just via the

                                   2   registration form and EULA.” Id. In other words, Defendants’ adequacy challenge is duplicative

                                   3   of their typicality challenge. Because the Court rejects Defendants’ typicality challenge, the Court

                                   4   similarly rejects Defendants’ adequacy challenge.

                                   5             iv.    Rule 23(b)(3)
                                   6          To certify a class, Plaintiff must also satisfy the two requirements of Rule 23(b)(3). First,

                                   7   “questions of law or fact common to class members [must] predominate over any questions

                                   8   affecting only individual members.” And second, “a class action [must be] superior to other

                                   9   available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

                                  10   23(b)(3). The Court finds both requirements satisfied in this case.

                                  11                    a. Predominance
                                  12          “The predominance inquiry tests whether proposed classes are sufficiently cohesive to
Northern District of California
 United States District Court




                                  13   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                  14   (2016) (internal quotation marks omitted). The Supreme Court has defined an individual question

                                  15   as “one where members of a proposed class will need to present evidence that varies from member

                                  16   to member, while a common question is one where the same evidence will suffice for each

                                  17   member to make a prima facie showing [or] the issue is susceptible to generalized, class-wide

                                  18   proof.” Id. (citation and internal quotation marks omitted; brackets in original). This “inquiry

                                  19   asks whether the common, aggregation-enabling, issues in the case are more prevalent or

                                  20   important than the non-common, aggregation-defeating, individual issues.” Id. (citation and

                                  21   internal quotation marks omitted).

                                  22          After the Court previously denied class certification, the Ninth Circuit squarely held that

                                  23   an Exhibit A-only Class “would satisfy the predominance requirement of Rule 23(b)(3).” True

                                  24   Health, 896 F.3d at 933. Defendants now ask the Court to ignore the Ninth Circuit’s holding,

                                  25   purportedly because individual issues regarding consent defeat predominance, even within the

                                  26   Exhibit A-only Class. Class Opp. at 19–25. According to Defendants, “not just the entities on

                                  27   Exhibit C . . . had individual relationships with their inside sales representatives” and “new

                                  28   evidence” shows that Exhibit A-only Class members gave consent through other means. Id. at 22.
                                                                                        24
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 25 of 28




                                   1   Defendants in turn argue that this Court need not follow the Ninth Circuit’s holding because “new

                                   2   evidence refutes the central premise of [that] holding.” Id. at 23. Defendants further argue that if

                                   3   the Court were to grant class certification based on the premise that Defendants “can only assert

                                   4   consent defenses based on product registrations and EULAs[, it] would violate the Rules Enabling

                                   5   Act,” as that would limit Defendants’ substantive right to litigate statutory defenses. Id. at 23–25.

                                   6           Plaintiffs respond that Defendants’ predominance challenge is foreclosed by the law-of-

                                   7   the-case doctrine. Class Reply at 8–10. Plaintiffs add that certifying a class based on Defendants’

                                   8   identification of which class members could be subject to which consent defenses in no way limits

                                   9   Defendants’ substantive rights. Id. All Defendants seek at this point—in Plaintiffs’ view—is to

                                  10   “hit the restart button on this litigation.” Id.

                                  11           The Court agrees with Plaintiffs that the law-of-the-case doctrine forecloses Defendants’

                                  12   predominance challenge. This doctrine precludes a court “from reconsidering an issue previously
Northern District of California
 United States District Court




                                  13   decided by the same court, or a higher court in the identical case.” Ingle v. Circuit City, 408 F.3d

                                  14   592, 594 (9th Cir. 2005). “The doctrine has developed to ‘maintain consistency and avoid

                                  15   reconsideration of matters once decided during the course of a single continuing lawsuit.’” Id.

                                  16   (citation omitted). Critically, “[t]he issue in question must have been decided explicitly or by

                                  17   necessary implication in the previous disposition.” Hall v. City of L.A., 697 F.3d 1059, 1067 (9th

                                  18   Cir. 2012).

                                  19           The Court here cannot ignore that the “issue in question”—whether Exhibit A-only Class

                                  20   members satisfy the predominance requirement—was “decided explicitly” by the Ninth Circuit.

                                  21   See id.; True Health, 896 F.3d at 933 (“We hold that the subclass of putative class members . . .

                                  22   that would be created by taking out of Exhibit A the putative class members listed in Exhibits B

                                  23   and C would satisfy the predominance requirement of Rule 23(b)(3).”). The Ninth Circuit could

                                  24   not have been any clearer in its ruling. And it is not this Court’s prerogative to reconsider the

                                  25   question.6

                                  26           The Court further finds that this conclusion in no way violates the Rules Enabling Act.

                                  27
                                       6
                                  28    Whether Defendants may at some point bring a motion to decertify the class is not presently
                                       before the Court.
                                                                                    25
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 26 of 28




                                   1   Defendants—over four years ago—agreed to produce a supplemental interrogatory “that details

                                   2   the categories of permission . . . [and] identif[ies] the evidentiary categories that would frame

                                   3   discovery.” See Dkt. No. 133 at 6. Defendants, however, did not want to identify the recipients

                                   4   that fell into each category of permission, fearing that Plaintiffs might contact persons on the lists

                                   5   “to see if they provided consent,” which Defendants argued was “precisely the type of individual

                                   6   inquiry that defeats class certification.” Id. After raising this dispute before Magistrate Judge

                                   7   Ryu, Defendants were ordered to identify the recipients that fell into each category of permission

                                   8   by December 12, 2014. See Dkt. No. 143 at 4. Judge Ryu noted that she “ha[d] already ordered

                                   9   Defendants to identify the recipients.” Id.

                                  10           Months later, Judge Ryu sanctioned Defendants, in part, for failing to comply with her

                                  11   instruction. At the sanctions hearing, Defendants repeatedly claimed they were “ready and able to

                                  12   respond fully” on this point, but believed that Plaintiffs should have first served an interrogatory
Northern District of California
 United States District Court




                                  13   for the information Judge Ryu instructed Defendants to provide. Dkt. No. 175 at 12:8–9 (“[W]e

                                  14   are ready and able to respond fully to an interrogatory once one is served.”), 12:23–24 (“We’ve

                                  15   been waiting and ready and willing.”), 13:19–21 (“[W]e also said we are ready, willing and able to

                                  16   respond to any interrogatory as soon as it’s served.”). Judge Ryu found Defendants’ excuse for

                                  17   “completely ignor[ing]” her prior instruction “unreasonable[]” and “not credible.” Id. 11:1–

                                  18   13:13.7 Judge Ryu again ordered Defendants to identify which recipients fell into each category of

                                  19   permission, and unequivocally stated the effect this information would have: “The effect of this

                                  20   interrogatory response should be to identify every putative class member who supposedly gave

                                  21   permission and explain how that recipient gave permission.” Dkt. No. 178 at 12. Defendants later

                                  22   filed a declaration certifying that it produced this information. Dkt. No. 179. Defendants objected

                                  23   neither to Judge Ryu’s imposition of sanctions, nor to Judge Ryu’s instruction to produce the

                                  24   relevant information.

                                  25           It is unreasonable for Defendants to argue now, after the Ninth Circuit held that Exhibit A-

                                  26
                                  27   7
                                         Defendants also contended that Judge Ryu’s December order “was not actually an order, but
                                  28   rather a suggestion,” which Judge Ryu rightly found “flagrantly unbelievable.” See Dkt. No. 178
                                       at 11.
                                                                                       26
                                           Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 27 of 28




                                   1   only Class members satisfy the predominance requirement and years after Defendants were

                                   2   instructed to identify which class members fell into each category of permission, that to consider

                                   3   (at the class certification stage) only those consent defenses for Exhibit A-only Class members as

                                   4   represented by Defendants abridges their substantive rights in violation of the Rules Enabling Act.

                                   5   This is especially true since Defendants repeatedly claimed several years ago that they could

                                   6   easily produce this information.8

                                   7           In keeping with the Ninth Circuit’s holding in this case, the Court finds that Exhibit A-only

                                   8   Class members satisfy the predominance requirement.

                                   9                    b. Superiority
                                  10           The superiority requirement tests whether “a class action is superior to other available

                                  11   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  12   Court considers four non-exclusive factors: (1) the interest of each class member in individually
Northern District of California
 United States District Court




                                  13   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  14   litigation concerning the controversy already commenced by or against the class; (3) the

                                  15   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                  16   difficulties likely to be encountered in the management of a class action. Id. “Where classwide

                                  17   litigation of common issues will reduce litigation costs and promote greater efficiency, a class

                                  18   action may be superior to other methods of litigation.” Valentino v. Carter-Wallace, Inc., 97 F.3d.

                                  19   1227, 1234–35 (9th Cir. 1996).

                                  20           Defendants argue that the purported class “is neither a manageable nor superior vehicle”

                                  21   because “the Rules Enabling Act prohibits limitations on McKesson’s ability to assert defenses

                                  22   beyond the registration process and EULAs, and because individual inquiries will predominate as

                                  23   to consent.” Class Opp. at 25. In other words, Defendants argue that Rule 23(b)(3)’s superiority

                                  24   requirement is not met because the predominance requirement is not satisfied. Because the Court

                                  25   rejects Defendants’ predominance challenge, the Court similarly rejects Defendants’ superiority

                                  26   challenge. This Court instead finds that “classwide litigation of common issues will reduce

                                  27

                                  28
                                       8
                                        All of this history illustrates the ways Defendants’ persistent factual and legal shape-shifting has
                                       needlessly complicated this case before, during, and after the appeal.
                                                                                        27
                                        Case 4:13-cv-02219-HSG Document 331 Filed 08/13/19 Page 28 of 28




                                   1   litigation costs and promote greater efficiency.” See Valentino. 37 F.3d at 1234–35.

                                   2          C.    Renewed Class Certification Conclusion
                                   3          For the foregoing reasons, the Court GRANTS Plaintiffs’ renewed motion for class

                                   4   certification and certifies the following class:

                                   5                  All persons or entities who received faxes from “McKesson” from
                                                      September 2, 2009, to May 11, 2010, offering “Medisoft,” “Lytec,”
                                   6                  “Practice Partner,” or “Revenue Management Advanced” software or
                                                      “BillFlash Patient Statement Service,” where the faxes do not inform
                                   7                  the recipient of the right to “opt out” of future faxes, and whose fax
                                                      numbers are listed in Exhibit A to McKesson’s Supplemental
                                   8                  Response to Interrogatory Regarding Prior Express Invitation or
                                                      Permission, but not in Exhibit B or Exhibit C to McKesson’s
                                   9                  Response to Interrogatory Regarding Prior Express Invitation or
                                                      Permission.
                                  10

                                  11          The Court appoints McLaughlin Chiropractic Associates, Inc. to represent the class, and

                                  12   appoints as class counsel its attorneys at Anderson + Wanca, Montgomery, Rennie & Jonson, and
Northern District of California
 United States District Court




                                  13   Schubert Jonckheer & Kolbe LLP.

                                  14   IV.    CONCLUSION
                                  15          The Court DENIES Defendants’ motion for summary judgment and GRANTS Plaintiffs’

                                  16   renewed motion for class certification. The parties are DIRECTED to meet and confer and e-file

                                  17   by August 23, 2019 a stipulation and proposed order setting forth a schedule through trial.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 8/13/2019

                                  20                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          28
